ACCEPTED
                                                                                           14-15-00653-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     11/24/2015 9:15:58 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                                                                     James T. Mahan
                                                                      Attorney-Mediator
The Mahan Law Office
10497 Town and Country Way, Suite 700
Houston, Texas 77024
Tel: (713) 239-1030
Fax: (713) 589-7970
Cell: (832) 439-6996
URL: www.HoustonFamilyLawPC.com
E-mail: james.mahan@HoustonFamilyLawPC.com

                                                                   November 24, 2015
Honorable Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

      RE:    Notice of representation in the case styled:

             In the Interest of J.A.F., M.F., D.F., and N.F., Minor Children
             Cause No. 14-15-00653-CV.

Dear Mr. Prine:

      I have been retained to serve as counsel for Appellee, Guillermo Nunez Fajardo,
in this case. Please designate me as counsel for Guillermo Nunez Fajardo and add the
following information to your records:

             James T. Mahan
             Texas Bar No. 12830500
             10497 Town and Country Way, Suite 700
             Houston, Texas 77024
             Tel. 713-239-1030
             Fax 713-589-7970
             Email: james.mahan@houstonfamilylawpc.com

      Thank you for your assistance.

                                              Sincerely,




                                              James T. Mahan